Citation Nr: 0802848	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to June 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received at the Board in January 2008, the 
appellant indicated his desire to attend a hearing before a 
Veterans Law Judge at the regional office.  Pursuant to 38 
C.F.R. § 20.700(a) (2006), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  In light of the appellant's request, 
the case is remanded for the appellant to be scheduled for a 
Travel Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing before a Veterans 
Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



